Citation Nr: 0930476	
Decision Date: 08/14/09    Archive Date: 08/19/09

DOCKET NO.  06-20 889	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Prior to January 13, 2009, entitlement to an initial 
compensable rating for adenocarcinoma of the prostate, 
status-post radical bilateral nerve sparing prostatectomy and 
left pelvic lymphadenectomy with erectile dysfunction. 

2.  From January 13, 2009, entitlement to an initial rating 
in excess of 60 percent for adenocarcinoma of the prostate, 
status-post radical bilateral nerve sparing prostatectomy and 
left pelvic lymphadenectomy with erectile dysfunction. 


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

L. Jeng, Counsel


INTRODUCTION

The Veteran had active duty from October 1969 to October 
1973.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 2005 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO).  


FINDINGS OF FACT

1.  Prior to January 13, 2009, adenocarcinoma of the 
prostate, status-post radical bilateral nerve sparing 
prostatectomy and left pelvic lymphadenectomy with erectile 
dysfunction has not required the wearing of absorbent 
materials which must be changed less than 2 times per day; 
experienced a daytime voiding interval between two and three 
hours or awoke to void two times per night; or had marked 
obstructive symptomatology with  post void residuals greater 
than 150 cc., uroflowmetry, markedly diminished peak flow 
rate, recurrent urinary tract infections secondary to 
obstruction, stricture disease requiring periodic dilatation 
every 2 to 3 months

2.  From January 13, 2009, adenocarcinoma of the prostate, 
status-post radical bilateral nerve sparing prostatectomy and 
left pelvic lymphadenectomy with erectile dysfunction has not 
been manifested by a recurrence or metastasis of the 
veteran's prostate cancer, or evidence showing he is 
receiving surgical or X-ray treatment, antineoplastic 
chemotherapy, or other therapeutic procedure.


CONCLUSIONS OF LAW

1.  Prior to January 13, 2009, the criteria for an initial 
compensable rating for adenocarcinoma of the prostate, 
status-post radical bilateral nerve sparing prostatectomy and 
left pelvic lymphadenectomy with erectile dysfunction have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 4.1, 4.2, 4.7, 4.115a, Diagnostic Codes 7527, 
7528 (2008).   

2.  From January 13, 2009, entitlement to an initial rating 
in excess of 60 percent for adenocarcinoma of the prostate, 
status-post radical bilateral nerve sparing prostatectomy and 
left pelvic lymphadenectomy with erectile dysfunction have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 4.1, 4.2, 4.7, 4.115a, Diagnostic Codes 7527, 
7528 (2008).   

 
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In correspondence dated in July 2004, August 2004, and March 
2006 the RO satisfied its duty to notify the Veteran under 38 
U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) 
(2008).  Specifically, the RO notified the Veteran of: 
information and evidence necessary to substantiate the claim; 
information and evidence that VA would seek to provide; and 
information and evidence that the Veteran was expected to 
provide.  In a March 2006 correspondence, he was also 
notified of the type of evidence necessary to establish a 
disability rating and an effective date for the disability on 
appeal as outlined in Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  

Where, as in this case, service connection has been granted 
and an initial disability rating and effective date have been 
assigned, a service-connection claim has been more than 
substantiated, thereby rendering section 38 U.S.C.A. § 
5103(a) notice no longer required because the purpose that 
the notice is intended to serve has been fulfilled.  See 
Goodwin v. Peake, 22 Vet App 128 (2008) ; see also Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

VA has done everything reasonably possible to assist the 
Veteran with respect to his claim for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2008).  All identified and available treatment records have 
been secured.  The Veteran has been medically evaluated in 
conjunction with his claim.  Thus, the duties to notify and 
assist have been met.

Analysis

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  Each disability must be viewed in 
relation to its history, with an emphasis on the limitation 
of activity imposed by the disabling condition.  Medical 
reports must be interpreted in light of the whole recorded 
history, and each disability must be considered from the 
point of view of the veteran working or seeking work.  Where 
there is a question as to which of two disability evaluations 
shall be applied, the higher evaluation is to be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating is to 
be assigned.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 
4.7.  

The Veteran's adenocarcinoma of the prostate, status-post 
radical bilateral nerve sparing prostatectomy and left pelvic 
lymphadenectomy with erectile dysfunction 
is rated under 38 C.F.R. § 4.115b, Diagnostic Codes 7527-
7528.  

Under Diagnostic Code 7527, prostate gland injuries, 
infections, hypertrophy, postoperative residuals are rated as 
voiding dysfunction or urinary tract infection, whichever is 
predominant.  38 C.F.R. § 4.115b, Diagnostic Code 7527.

Under Diagnostic Code 7528, malignant neoplasms of the 
genitourinary system warrant a 100 percent evaluation.  The 
Note to Diagnostic Code 7528 states: Following the cessation 
of surgical, X-ray, antineoplastic chemotherapy or other 
therapeutic procedure, the rating of 100 percent shall 
continue with a mandatory VA examination at the expiration of 
six months.  Any change in evaluation based upon that or any 
subsequent examination shall be subject to the provisions of 
§ 3.105(e) of this chapter.  If there has been no local 
reoccurrence or metastasis, rate on residuals as voiding 
dysfunction or renal dysfunction, whichever is predominant.

Voiding dysfunction is rated based on symptoms of urine 
leakage, frequency, or obstructed voiding.  38 C.F.R. § 
4.115a.  

Continual urine leakage, post-surgical urinary diversion, 
urinary incontinence, or stress incontinence is rated as 
follows:  A 20 percent evaluation is warranted where the 
veteran requires the wearing of absorbent materials which 
must be changed less than 2 times per day.  A 40 percent 
evaluation is warranted for urine leakage/incontinence 
requiring the wearing of absorbent materials which must be 
changed 2 to 4 times per day.  A 60 percent evaluation is 
warranted for urine leakage/incontinence requiring the use of 
an appliance or the wearing of absorbent materials which must 
be changed more than 4 times per day.  38 C.F.R. § 4.115a.

Urinary frequency is rated as follows:  A 10 percent 
evaluation is warranted for a daytime voiding interval 
between two and three hours, or; awakening to void two times 
per night; a 20 percent evaluation is warranted for a daytime 
voiding interval between one and two hours, or; awakening to 
void three to four times per night; and a 40 percent 
evaluation is warranted for a daytime voiding interval less 
than one hour, or; awakening to void five or more times per 
night.  38 C.F.R. § 4.115a.

Obstructive Voiding is rated as follows:  A noncompensable 
evaluation for obstructive symptomatology with or without 
stricture disease requiring dilatation 1-2 times per year.  A 
10 percent evaluation is warranted for marked obstructive 
symptomatology (hesitancy, slow or weak stream, decreased 
force of stream) with any one or combination of the 
following: (1) Post void residuals greater than 150 cc.; (2) 
Uroflowmetry; markedly diminished peak flow rate (less than 
10 cc/sec); (3) Recurrent urinary tract infections secondary 
to obstruction; (4) Stricture disease requiring periodic 
dilatation every 2 to 3 months. A 30 percent evaluation is 
warranted for urinary retention requiring intermittent or 
continuous catheterization.  38 C.F.R. § 4.115a.

As further discussed below, there is no evidence that the 
Veteran has had any recurrence of his prostate cancer.  
Additionally, there is no evidence of any renal dysfunction 
or any urinary tract infections during the appeal period as 
the medical evidence specifically noted that there was no 
history of either of those symptoms.   The only reported 
residuals of the Veteran's prostate surgery have related to 
voiding dysfunction and that will be the criteria by which 
the Board will evaluate his disability.

Prior to January 13, 2009

Since the initial grant of service connection, effective in 
October 2003, the Veteran's disability has been assigned a 
non-compensable rating.  In an appeal of an initial rating, 
consideration must be given to "staged" ratings, i.e., 
disability ratings for separate periods of time based on the 
facts found.  See Fenderson v. West, 12 Vet. App. 119 (1999).  
The Board will thus consider entitlement to "staged ratings" 
in this case.  It is noted that the RO did stage the rating 
by assigning a 60 percent evaluation effective in January 
2009.

VA afforded the Veteran an examination in October 2004, the 
report of which noted that the Veteran was free of frequent 
urination and the most he got up was once during the night.  
Other than that, he did not have any problems.  He did not 
have hesitancy or dysuria.  He was continent of bladder and 
bowels, and did not have problems with micturition.  

Treatment records (e.g. May 2005, December 2005, and in 2006) 
dated throughout the applicable period noted that the Veteran 
had good urinary control and did not use any pads.  An April 
2004 record noted that the Veteran did not have incontinence. 

Based on the evidence, the Board finds that the Veteran does 
not meet the criteria for a compensable rating for his 
disability.  There is no evidence that the Veteran wore 
absorbent materials which must be changed less than 2 times 
per day; experienced a daytime voiding interval between two 
and three hours or awoke to void two times per night; or had 
marked obstructive symptomatology with  post void residuals 
greater than 150 cc., uroflowmetry, markedly diminished peak 
flow rate, recurrent urinary tract infections secondary to 
obstruction, stricture disease requiring periodic dilatation 
every 2 to 3 months during the applicable period.  38 C.F.R. 
§ 4.115a.  Therefore, a higher rating is not warranted.   

The Board further finds that, since the effective date of 
service connection, there were no distinct periods of time 
during which the Veteran's disability was compensable.  He is 
accordingly not entitled to receive a "staged" rating.  
Fenderson, supra.

As the preponderance of the evidence is against the claim for 
an increased rating, the benefit-of-the-doubt rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

From January 13, 2009

Beginning January 13, 2009, the Veteran's service-connected 
disability has been rated as 60 percent disabling under the 
provisions of Diagnostic Codes 7528-7527.  The Board notes 
that the rating criteria for voiding dysfunction does not 
assist the Veteran in obtaining a higher disability rating, 
as the highest disability rating available therein is 60 
percent.  

A 100 percent disability rating is warranted where there are 
malignant neoplasms of the genitourinary system.  38 C.F.R. § 
4.115b, DC 7258.   In order to warrant a 100 percent 
disability rating, there must be evidence showing a 
recurrence or metastasis of the veteran's prostate cancer, or 
evidence showing he is receiving surgical or X-ray treatment, 
antineoplastic chemotherapy, or other therapeutic procedure.  
Id.  However, in this case there is no evidence of a 
recurrent or metastasis of the Veteran's prostate cancer.  VA 
examination reports dated in January 2009 and May 2009 noted 
that prostate cancer was no longer active and that the 
Veteran was not currently receiving treatment for it.  
Therefore, a rating in excess of 60 percent for 
adenocarcinoma of the prostate, status-post radical bilateral 
nerve sparing prostatectomy and left pelvic lymphadenectomy 
with erectile dysfunction is not warranted.  

There were no distinct periods of time during which the 
Veteran's disability was more than 60 percent disabling.  He 
is accordingly not entitled to receive a "staged" rating.  
Fenderson, supra.
As the preponderance of the evidence is against the claim for 
an increased rating, the benefit-of-the-doubt rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Extraschedular Rating

Finally, the Veteran has not been hospitalized for his 
disability and no evidence suggests this disability prevented 
him from working.  In fact, VA examination reports have 
consistently shown that the Veteran has not had any trouble 
with work as a diesel mechanic due to his disability.  Most 
recently, the May 2009 VA examination report noted that 
Veteran had not missed work during the last 12 month period.  
The existing schedular rating is already based upon the 
average impairment of earning capacity, and is intended to be 
considered from the point of view of the veteran working or 
seeking work.  A referral for consideration of an 
extraschedular rating is not warranted.  38 C.F.R. § 3.321 
(b)(1).


ORDER

Prior to January 13, 2009, entitlement to an initial 
compensable rating for adenocarcinoma of the prostate, 
status-post radical bilateral nerve sparing prostatectomy and 
left pelvic lymphadenectomy with erectile dysfunction is 
denied. 

From January 13, 2009, entitlement to an initial rating in 
excess of 60 percent for adenocarcinoma of the prostate, 
status-post radical bilateral nerve sparing prostatectomy and 
left pelvic lymphadenectomy with erectile dysfunction is 
denied. 




____________________________________________
THOMAS J. DANNAHER
 Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


